PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MICHAEL LOVERN, SR.,
Plaintiff-Appellant,

v.

MARK A. EDWARDS, Individually and
                                                                  No. 98-2227
in his official capacity as
Superintendent of the Henrico
County Public Schools,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CA-98-397-3)

Argued: June 11, 1999

Decided: August 31, 1999

Before WIDENER, NIEMEYER, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Widener and Judge Niemeyer joined.

_________________________________________________________________

COUNSEL

ARGUED: Daniel A. Carrell, CARRELL & RICE, Richmond, Vir-
ginia, for Appellant. William Gray Broaddus, MCGUIRE, WOODS,
BATTLE & BOOTHE, L.L.P., Richmond, Virginia, for Appellee.
ON BRIEF: A. Eric Kauders, Jr., MCGUIRE, WOODS, BATTLE &
BOOTHE, L.L.P., Richmond, Virginia, for Appellee.
OPINION

KING, Circuit Judge:

Appellant Michael Lovern sued appellee Mark A. Edwards, the
Superintendent of the Henrico County Public Schools
("Superintendent" or "Superintendent Edwards"), in the district court
for the Eastern District of Virginia, asserting subject matter jurisdic-
tion pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3). Lovern's com-
plaint alleged that Superintendent Edwards violated Lovern's
constitutional rights by prohibiting Lovern from entering the property
of the Henrico County Public Schools ("HCPS"), and Lovern sought
redress under 42 U.S.C. § 1983 in the form of injunctive relief and
damages. After conducting an evidentiary hearing, the district court
denied Lovern's motion for injunctive relief, declined to exercise
jurisdiction over Lovern's claims, and dismissed the case without
prejudice.

Lovern timely appealed to this court, and we possess jurisdiction
pursuant to 28 U.S.C § 1291.1 Because Lovern's claims fail to pass
muster under the substantiality doctrine, we affirm the district court's
dismissal.

I.

A.

Lovern is the non-custodial parent of three children who attend
Henrico County public schools near Richmond, Virginia. His former
wife, the custodial parent and the children's legal guardian, also lives
in the same area of Virginia. In February 1997, Lovern moved from
Texas to Virginia. Lovern acts as president of a private corporation,
Trial Management Associates, Inc., that specializes in "federal public
interest cases," and which, according to its letterhead, maintains
offices in Fort Worth, Texas; Richmond, Virginia; and Chicago, Illi-
_________________________________________________________________
1 Prior to oral argument, the Superintendent rescinded the ban on Lov-
ern's entry onto HCPS property, and Lovern withdrew his claim for
injunctive relief. Lovern's appeal is therefore limited to the dismissal of
his claim for damages.

                     2
nois. In this capacity, Lovern supervises a full-time staff attorney and
a number of volunteer attorneys.

Shortly after Lovern moved to Virginia, the basketball coach of his
son's junior varsity team at J. R. Tucker High School in Henrico
County was evicted from a game. Lovern promptly contacted Tuck-
er's principal about the coach's eviction, insisted that the principal
refuse to comply with the mandatory one-game suspension of the
coach, and sought to have the principal appeal the coach's eviction.
When his requests to the principal failed, Lovern immediately sought
intervention from higher authorities. He contacted Superintendent
Edwards' office, where the handling of his complaints consumed a
substantial amount of the employees' time.

On November 13, 1997, to Lovern's apparent disappointment, his
son was not selected by the basketball coach to play on Tucker's var-
sity basketball team. Lovern immediately phoned the coach, both at
work and at home, to complain about his son's exclusion. Lovern also
telephoned the Tucker principal's office a number of times to register
complaints concerning the coach's decision. Lovern then attended a
November 26, 1997 evening basketball practice at Tucker and, for
approximately 25 minutes, attempted to address the situation with the
coaches.

On December 5, 1997, Tucker's principal wrote to Lovern to
explain and reemphasize to him that his children's mother had
requested that the school provide her with notice and opportunity to
be present at any of the school's discussions about her children.2 The
letter explained that, as a result, any such meetings had to be sched-
uled in advance.3 The principal's letter of December 5, 1997, also
_________________________________________________________________
2 At the July 14, 1998 evidentiary hearing, Lovern testified that
although he was under a court order to pay $600 per month for child sup-
port, he had made only two payments since February 1997.
3 The principal's December 5, 1997 letter to Lovern stated in pertinent
part:

          The purpose of this letter is to reemphasize the process by
          which you should bring your concerns regarding Tucker High
          School to my attention. Through discussion with[the children's

                     3
informed Lovern that he should otherwise limit his entry onto school
property to events scheduled for and open to the public.4 Lovern felt
the principal's December 5 letter violated his constitutional rights. He
subsequently telephoned the principal, learned the name of the
employee who drafted the letter, and then phoned her, both at her
_________________________________________________________________

          mother], she has requested us to inform and include her in all
          discussions regarding your children. As the physical legal custo-
          dian [sic] of the children, [their mother] has the authority to
          make relevant educational decisions for your children, both of an
          academic and extracurricular nature. We have shared this with
          you on several occasions.

           . . . [O]n Wednesday, November 26, 1997, you entered the
          Tucker gymnasium . . . . The coaches were involved in getting
          their basketball practice started and your interruption was inap-
          propriate. As I have explained to you on several occasions, you
          may bring your concerns regarding the children's education to
          [their mother's] attention, and if necessary, all parties will meet
          to discuss any issues.

           You have made it clear to several Henrico County School staff
          that you are taking legal action regarding concerns about Hen-
          rico County Schools. . . .

           Please be advised that any future contact with the school
          should be arranged through [the children's mother] and me in
          reference to your children or through the legal process for other
          concerns. Under no circumstances are you to come on to Tucker
          High School property during school hours without my express
          consent and authorization except to attend scheduled activities
          open to the public. Any violation of this direction on your part
          will result in trespassing charges being filed against you. If you
          have any questions regarding this letter, you may contact me
          ....

J.A. 77.
4 Lovern testified at the preliminary injunction hearing in the district
court, and admitted that he "was constantly being accused of threatening
people." J.A. 53. Lovern also acknowledged that, in an unrelated inci-
dent, he "physically went to [the Department of Motor Vehicles] and
requested an explanation . . . . The only thing[he] got was asked to leave
the building." J.A. 72-73.

                    4
office and at her home, complaining about the letter's contents. As a
result, the principal sent Lovern a follow-up letter on December 15,
1997, to explain that this established procedure was for the purpose
of maintaining an orderly school atmosphere, and was not intended
in any respect to limit Lovern's access to information about his chil-
dren's education.5

On December 10, 1997, Lovern attended a meeting of the Henrico
County Board of Supervisors and alleged to the Board that an investi-
gation performed by his business had discovered that HCPS officials
were misusing public funds. He asserted that HCPS's long history of
paying litigation costs of its board members and school officials was
illegal and corrupt.6 Lovern requested an official investigation, and
was referred to the HCPS Board.

The next week, on December 18, 1997, Lovern attended an HCPS
Board meeting, publicly raised the same "corruption" allegations, and
requested a private meeting with the Board members. By letter on
January 9, 1998, the HCPS Board referred Lovern to the HCPS
administration. Lovern then contacted Superintendent Edwards, and
also called a number of other HCPS officials, to talk about his corrup-
tion allegations against HCPS. On January 14, 1998, Superintendent
Edwards informed Lovern in writing that he was barred from HCPS's
property, due to his continuing "pattern of verbal abuse and threaten-
_________________________________________________________________

5 The principal's December 15, 1997 follow-up letter to Lovern stated:

           Please understand that while we encourage parents to take an
           interest in their children's education, we have an obligation to
           our staff and students to maintain an atmosphere of respect,
           order, and professionalism in the school. This procedure is not
           established for the purpose of limiting your access to information
           about your children's education, but to initiate an orderly and
           productive method of addressing concerns.

J.A. 78.

6 Contrary to Lovern's assertions, a school board in Virginia is autho-
rized to pay litigation costs of school officials and school board mem-
bers, if the costs arise from the exercise of their official duties. See Va.
Code § 22.1-82.

                     5
ing behavior towards school officials, including staff and School
Board members."7

B.

Lovern reacted to the Edwards Letter by threatening to publicly
expose "corruption" by HCPS's officials and threatening to initiate
legal action against a variety of public entities and officials. On
March 9, 1998, Lovern sent a letter jointly addressed to Henrico
County Officials, the County Attorney, and the Henrico County
School Board, among others. In this letter, he complained that:

             Mr. Edwards [sic] letter is nothing more than an attempt
            to shut me up in a public setting (school board meeting,
            sporting event, etc..) [sic], where other parents will hear
            about [the corrupt school / county officials'] indiscretions
            and incorrigible behavior.

            ....

          If you do not [totally rescind your threats of trespass by
         4:00 p.m. today] I will immediately forward a legal demand
         letter for monetary damages. If those demands are not met
         I will file suit in federal court ASAP seeking injunctive
         relief and monetary damages including punitives in the
         amount of Twenty Five Million Dollars ($25,000,000.00).
_________________________________________________________________
7 Superintendent Edwards' hand-delivered letter of January 14, 1998
(the "Edwards Letter") stated:

             The purpose of this letter is to inform you that as of this date
            you may no longer enter the premises of any Henrico County
            School Board property. This includes all school buildings, as
            well as Glen Echo and the Central Office. The reason for this is
            your continued pattern of verbal abuse and threatening behavior
            towards school officials, including staff and School Board mem-
            bers. If you do enter upon any school board property, trespassing
            charges will be filed pursuant to Va. Code §18.2-119 and §18.2-
            128.

J.A. 108.

                      6
J.A. 109-113 (emphasis in original). The letter's list of courtesy cop-
ies included the Department of Justice's "Civil Rights Division, Crim-
inal Section."

Two days later, on March 11, 1998, Lovern sent a purported "de-
mand letter" to the County Attorney. This letter named various public
entities and nine individuals as potential defendants in his lawsuit.
The proposed defendants included the local police chief, who had
apparently informed Lovern that the police would enforce the coun-
ty's trespass laws against him. In this letter, Lovern also accused
Superintendent Edwards and unnamed county officials of several
criminal acts, and complained that:

          There has been a cover-up of illegal activity.

           . . . I now provide you with this demand letter. You have
          until noon Friday, March 13, 1998 to settle the claims. . . .

           You can contact me with any offer you wish to make as
          I am lead counsel on this case. No initial offers will be
          made by me as I will not negotiate against myself.

J.A. 114-16 (emphasis added).8

Two weeks later, on March 25, 1998, having already named the
Henrico County Board of Supervisors as potential defendants in the
"demand letter" for his purported lawsuit, Lovern wrote to the Board
of Supervisors on business letterhead of Trial Management Asso-
ciates, Inc., to propose that he assist their investigation of his "corrup-
tion" allegations:

          I wish that the Board had taken me seriously in December
          as this is going to be a great embarrassment to the county.

            If you would like my help on this matter I will consider
_________________________________________________________________
8 Lovern is not a licensed attorney. However, as pointed out above, he
testified that his work involves supervising attorneys who conduct "pub-
lic interest" litigation.

                     7
          such depending on your request, and its effect on the [sic]
          my other claims. I hope you do the right thing before the
          County's integrity is completely destroyed.

J.A. 117-18.

Simultaneously, in a March 25, 1998 letter to Superintendent
Edwards, Lovern accused Edwards of "using [Lovern's] children in
[Edwards'] incorrigible web of deceit and corruption." The letter also
informed Edwards that:

           Your decision [excluding me from the school's property]
          is another overt act in furtherance of your conspiracy,
          actionable in Federal Court. I will amend my law suit again.

           For you to call yourself an educator is unbelievable. I
          hope your children never find out the kind of person you
          really are. I can assure you Mr. Edwards that because you
          have intentionally inflicted pain on my children, who are
          innocent pawns in your devious game of public corruption,
          I will spend the rest of my life using the legal system to
          make you accountable, using civil litigation to take from
          you every penny you have ever earned.

           In addition your actions today give me the necessary evi-
          dence to go forward with a criminal complaint . . . punish-
          able up to ten years in prison. You should be ashamed of
          yourself.

J.A. 79-80.

Thereafter, on March 30, 1998, Lovern sent another letter on the
letterhead of Trial Management Associates, Inc., with attachments, to
the principals of two high schools with upcoming baseball games
scheduled against Tucker High. In this letter, Lovern again accused
both the School Board and school administrators of criminal and civil
violations of the law. He informed the principals that unless they
demanded in writing that Superintendent Edwards rescind the
Edwards Letter, they would also become defendants in Lovern's law-
suit. Lovern threatened:

                    8
          I hope you choose to be on the side of the law. Please don't
          let corrupt County Officials drag you down and tarnish the
          good name of your schools. . . .

           . . . This is a serious matter with severe consequences. Be
          smart and I will not take advantage of you.

J.A. 83. Lovern enclosed a draft complaint with this correspondence.
This draft complaint had blank spaces reserved for twenty-five defen-
dants. It identified as defendants, among others, an FBI agent and an
Assistant United States Attorney in Richmond, as well as Henrico
County police officials, who Lovern asserted had refused to protect
his rights. J.A. 82-106. According to Lovern, "[a]nother overt act in
furtherance of the conspiracy" was committed when the FBI agent
and the Assistant United States Attorney refused his requests for fed-
eral intervention. J.A. 98-99. On June 10, 1998, Lovern wrote to Vir-
ginia's Secretary of Education, also on business letterhead, and
complained that the HCPS Board voted to adopt the Edwards Letter.
Lovern said that he had "no intention of dealing with the School
Board anywhere except in Federal Court," and threatened to have
Edwards' "Superintendent's license" taken from him. J.A. 119.

C.

On June 26, 1998, Lovern filed his complaint against Superinten-
dent Edwards in this action, alleging that the Superintendent's con-
duct violated 42 U.S.C. § 1983 and the First and the Fourteenth
Amendments of the Constitution, through deprivation of Lovern's
constitutional rights of free speech, "right of petition," and "parental
rights." The complaint also asserted that Superintendent Edwards had
conspired to violate Lovern's constitutional rights. See 42 U.S.C.
§ 1985.

After the July 14, 1998 evidentiary hearing on Lovern's motion for
a preliminary injunction, the district court denied Lovern's request for
injunctive relief, ruling that Lovern could not show either irreparable
harm or the likelihood of prevailing on the merits of his claims.9 The
_________________________________________________________________
9 The court also found that Lovern completely lacked credibility in that
there was "compelling" evidence that Lovern was "really trying to

                    9
court then dismissed the complaint against Superintendent Edwards
without prejudice.

II.

A.

We review de novo the district court's determination of its subject
matter jurisdiction. See, e.g., Folio v. City of Clarksburg, W. Va., 134
F.3d 1211, 1214 (4th Cir. 1998). As we have recognized, a federal
court is obliged to dismiss a case whenever it appears the court lacks
subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3); Goldsmith v.
Mayor & City Council of Baltimore, 845 F.2d 61, 64 (4th Cir. 1988).
Indeed, the absence of jurisdiction may be raised at any time during
the case, and may be based on the court's review of the evidence. See,
e.g., Gibbs v. Buck, 307 U.S. 66, 72 (1939). Determining the question
of subject matter jurisdiction at the outset of the litigation is often the
most efficient procedure. Ruhrgas AG v. Marathon Oil Co., 119 S. Ct.
1563, 1572 (1999).

A district court may address its lack of subject matter jurisdiction
in two ways. Fed. R. Civ. P. 12(b)(1); Adams v. Bain, 697 F.2d 1213,
1219 (4th Cir. 1982). The court may find insufficient allegations in
the pleadings, viewing the alleged facts in the light most favorable to
the plaintiff, similar to an evaluation pursuant to Rule 12(b)(6). Id.
Alternatively, after an evidentiary hearing, the court may weigh the
evidence in determining whether the facts support the jurisdictional
allegations. Id. Where the court conducts an evidentiary hearing and
engages in fact-finding to determine the jurisdictional question, a
problem may arise if the jurisdictional facts are intertwined with the
merits of the dispute; if this occurs, ordinarily the entire dispute is
appropriately resolved by a proceeding on the merits. Id. However,
there are circumstances where, as here, the court has conducted an
evidentiary hearing, the jurisdictional facts are related to the merits of
_________________________________________________________________
advance the interests of his company . . . as opposed to his concern about
the welfare of his children." J.A. 74. The district court opined that "this
case is a monument to what ought not to be in a federal court," and found
that Lovern "engag[ed] in tactics to try to intimidate everybody to force
them to do his bidding." J.A. 74-75.

                     10
the case, and the district court may yet find the substantiality doctrine
to preclude the exercise of subject matter jurisdiction.

It is elementary that the burden is on the party asserting jurisdiction
to demonstrate that jurisdiction does, in fact, exist. Thomson v.
Gaskill, 315 U.S. 442, 446 (1942); Goldsmith , 845 F.2d at 63-64. The
mere assertion of a federal claim is not sufficient to obtain jurisdiction
under 28 U.S.C. §§ 1331 and 1343(a)(3). Davis v. Pak, 856 F.2d 648,
650 (4th Cir. 1988) (dismissing § 1983 claims for lack of subject mat-
ter jurisdiction because the federal claims were insubstantial and were
pretextual state claims). As we recognized in Davis, "Federal jurisdic-
tion requires that a party assert a substantial federal claim." Id. (citing
Hagans v. Lavine, 415 U.S. 528, 536 (1974)) (emphasis added). In
Davis, we confirmed that where a claim is obviously without merit,
Hagans precludes a federal district court from exercising its
jurisdiction.10 Id. at 651.

The Hagans doctrine of substantiality is especially important where
a wholly frivolous federal claim serves as a pretext to allow a state-
law issue, the real focus of the claim, to be litigated in the federal sys-
tem. Id. As we warned in Davis, federal courts must guard against the
litigant who frames a pretextual federal issue solely for the purpose
of having a state-law claim adjudicated in the federal system; Article
III of the Constitution forbids this practice. Id.; see also Fleet Bank,
_________________________________________________________________
10 In our Davis decision, Judge Hall endorsed the continuing viability
of the substantiality doctrine, as follows:

          [In Hagans, the Supreme] Court noted:

          Over the years, this court has repeatedly held that the federal
          courts are without power to entertain claims otherwise
          within their jurisdiction if they are "so attenuated and insub-
          stantial as to be absolutely devoid of merit, wholly insub-
          stantial, obviously frivolous, plainly insubstantial, or no
          longer open to discussion." (citations omitted).

          While emphasizing that this insubstantiality threshold is a diffi-
          cult one to meet, the Court concluded that the substantiality doc-
          trine "remains the federal rule and needs no reexamination here"
          (citation omitted).

Davis, 856 F.2d at 650-61.

                     11
Nat'l Ass'n v. Burke, 160 F.3d 883, 892 (2d Cir. 1998) (concluding
that an attenuated federal claim presents no substantial federal ques-
tion over what is primarily a state-law claim, in which state adminis-
trative bodies have the primary right to take evidence and make
findings of fact). Put simply, the Constitution does not contemplate
the federal judiciary deciding issues of state law among non-diverse
litigants.11 Davis, 856 F.2d at 652.

B.

Our disposition of Lovern's appeal is controlled by our decision in
Davis. Applying the Davis principles to this case, Lovern's claims are
bottomed on alleged violations of his First Amendment speech and
Fourteenth Amendment substantive due process rights. These pur-
ported violations flow from the decision of Superintendent Edwards,
set forth in the Edwards Letter, to bar Lovern's entry onto school
_________________________________________________________________
11 As the district court emphasized, Lovern had recourse to appropriate
state process to remedy any grievance arising from a school board's
action against him. Virginia law provides for state court review of
actions of a school board, and requires the state court to sustain such
actions unless the board exceeded its authority, acted arbitrarily or capri-
ciously, or abused its discretion. See Va. Code § 22.1-87.

Lovern, however, argues that the available statutory processes are
inapplicable here for two reasons: (1) the statute requires the
complained-of school board action to arise from a formal meeting of the
board, which did not occur here; and (2) in any event, the Edwards Letter
was never acted on by the HCPS Board. Both of these arguments are spe-
cious.

As to the first, the plain language of the Virginia statute provides that
a parent may complain of any "action of the school board"; there is no
basis to infer a statutory limitation only to school board actions that are
taken at formal meetings, and Lovern provides no authority to support
that such an inference is proper. See Va. Code § 22.1-87.

Further, Lovern's contention that there was no HCPS Board action in
this case flatly contradicts the record, since he acknowledged in his June
10, 1998 letter that the HCPS Board had adopted the Edwards Letter.
Moreover, Lovern admitted that he chose not to seek a hearing on the
matter from the HCPS Board and thus that he elected not to pursue his
available state remedies.

                     12
property because of Lovern's "continued pattern of verbal abuse and
threatening behavior towards school officials." 12

School officials have the authority to control students and school
personnel on school property, and also have the authority and respon-
sibility for assuring that parents and third parties conduct themselves
appropriately while on school property. See, e.g., Carey v. Brown,
447 U.S. 455, 470-71 (1980) (the Constitution does not leave state
officials powerless to protect the public from threatening conduct that
disturbs the tranquility of schools); Goss v. Lopez, 419 U.S. 565, 582-
83 (1975) (a school official's determination of the existence of an
ongoing threat of disruption of the academic process can justify
immediately removing a person from school property). While the spe-
cific contours of the authority and responsibility of school officials
are defined by state law, such officials should never be intimidated
into compromising the safety of those who utilize school property. Cf.
Epperson v. Arkansas, 393 U.S. 97, 104 (1968) (public education is
by and large committed to the control of state and local authorities);
Bystrom v. Fridley High Sch., Indep. Sch. Dist. No. 14, 822 F.2d 747,
751 (8th Cir. 1987) (in determining the invalidity of a First Amend-
ment violation claim, the "restraint [applies] only on [high school]
property. The difference is decisive.").

Here, HCPS did not seek to affect Lovern's conduct except on
HCPS property. As to Lovern's conduct on the school's property,
HCPS initially advised Lovern of the proper process if he desired to
discuss his children's schooling and other matters relating to HCPS.
Lovern was provided ample opportunity to air his"corruption" allega-
tions, both to the school board and in numerous discussions with
school officials. Under the circumstances, the school administration
concluded that Lovern's conduct constituted a "continuing pattern of
verbal abuse and threatening behavior towards school officials," and
requested that Lovern not enter HCPS property.13 The right to com-
municate is not limitless. Carey, 447 U.S. at 470.
_________________________________________________________________
12 Counsel notified this court in March 1999, during the pendency of
this appeal, that the Superintendent has rescinded the prohibition, subject
to the condition that Lovern, "while on School property, conform his
conduct and behavior to the standard expected of all patrons and visi-
tors."
13 Although Lovern asserts that the Edwards Letter was intended to pre-
vent him from publicly exposing corrupt school officials and thereby vio-

                    13
We are simply unable to conclude, on this record, that Lovern's
constitutional rights were "directly and sharply" implicated by
HCPS's prohibition against him. See Epperson, 393 U.S. at 104; see
also, e.g., Bystrom, 822 F.2d at 750-51 (secondary school's speech
restraint that applies only on school property and was implemented to
assure that school resources were devoted primarily to education, and
to preserve "some trace of calm" on the property, was not unconstitu-
tional).

Lovern's claims against Superintendent Edwards in this case are
plainly insubstantial and entirely frivolous. His assertions that school
administrators must provide him with boundless access to school
property are "obviously without merit." See Davis, 856 F.2d at 650.
As the district court noted, "this case is a monument to what ought
not to be in a federal court." In these circumstances, application of the
substantiality doctrine to dismiss this case is particularly appropriate.

III.

Pursuant to the foregoing, we conclude that the district court lacked
subject matter jurisdiction. We therefore affirm the judgment of the
district court in dismissing this case.

AFFIRMED
_________________________________________________________________
lated his rights, he does not dispute that his conduct towards school
personnel was perceived as verbally abusive and threatening. Lovern also
does not dispute that the school officials did permit him to air his con-
cerns about school "corruption" numerous times while he was on school
property, and that after he received the Edwards Letter, he continued to
be free to speak and publicize his complaints about school officials' "cor-
ruption," so long as he was not on school property.

                     14